Citation Nr: 0925761	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as skin knots.

2.  Entitlement to a disability rating in excess of 10 
percent for bronchial asthma.

3.  Entitlement to a disability rating in excess of 10 
percent for sub-retinal hemorrhage, left eye, traumatic, with 
edema of the macular area, representing fovealar macular 
retinitis of unknown etiology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1967 to 
December 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for a 
skin disorder, and continued the 10 percent disability 
ratings for bronchial asthma and sub-retinal hemorrhage, left 
eye, traumatic, with edema of the macular area, representing 
fovealar macular retinitis of unknown etiology.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues on appeal, the 
Board finds that additional development of the evidence is 
required.

First, with regard to his alleged skin disorder, the Veteran 
asserts that he has knots on his skin that requires surgical 
removal due to exposure to Agent Orange during service.  See 
the Veteran's claim dated in June 2005 and notice of 
disagreement dated in October 2005.  A review of the evidence 
of record reveals that two VA examination reports dated in 
August 2005 and March 2007 indicate that the Veteran has 
severe rosacea and face skin cancers with rugged raised 
nodules, and uses tetracycline as treatment for the rosacea.  
However, no post-service treatment records concerning any 
skin disorder have been associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  In this respect, any record of treatment would be 
relevant to the Veteran's claim for service connection for a 
skin disorder, and the RO should attempt to obtain these 
records.  If they no longer exist, the RO must make this 
express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Next, the Veteran should be scheduled for a VA examination to 
obtain a medical nexus opinion concerning the etiology of any 
current skin disorder.  In disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that his current skin 
disorder is related to service.  A review of service 
treatment records (STRs) indicates treatment for an itchy 
rash on the left buttock in September 1970.  Furthermore, the 
Veteran's June 1970 separation examination noted a mycotic 
lesion on his left cheek.  

Post-service, although there are no post-treatment records 
regarding the diagnosis of, or treatment for, a skin 
disorder, VA examinations of the Veteran's left eye dated in 
August 2005 and March 2007 indicate that the Veteran has 
severe rosacea and face skin cancers with rugged raised 
nodules, and uses tetracycline as treatment for the rosacea.  

Thus, in light of the medical evidence showing in-service 
occurrences of skin problems and a current severe skin 
disorder, and the Court's recent decision in McLendon, a 
comprehensive VA medical examination and opinion is needed to 
determine the exact diagnosis of any current skin disorder 
and whether any current skin disorder is traceable back to 
the Veteran's military service.  

Second, with regard to the Veteran's claim for increased 
ratings for bronchial asthma and left eye sub-retinal 
hemorrhage, the RO should provide notice that is in 
compliance with the recent decision of the U. S. Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which governs claims for 
increased ratings.  Under Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the Veteran the aforementioned 
notice letter in order to ensure essential fairness of 
adjudication of this case.  Therefore, a remand is required 
for the RO to issue another VCAA letter that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Further, no post-service treatment records with regard to the 
Veteran's bronchial asthma or his left eye disorder have been 
associated with the claims file.  In this regard, VA's duty 
to assist pertains to obtaining records of the Veteran's 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See Bell, supra, 2 Vet. 
App. at 611.  Because any record of treatment would be 
relevant to the Veteran's claim for increased ratings, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
Veteran also has to be apprised of this.

Additionally, another VA examination is needed to determine 
the current nature, extent, and severity of the Veteran's 
bronchial asthma.  A review of the claims file indicates that 
the Veteran complained of worsening symptoms of his asthma 
and suffers from monthly acute asthma attacks.  See 
Appellant's Brief dated in June 2009.  Thus, another VA 
examination is in order to determine the current severity of 
the Veteran's bronchial asthma and whether an increased 
rating is warranted.  

The Veteran also should be afforded another VA examination of 
his left eye.  A review of the claims file indicates that the 
Veteran complained of worsening symptoms of his left eye 
disorder, including loss of vision in his left eye.  See 
Appellant's Brief dated in June 2009.  Thus, another VA 
examination is in order to determine the current severity of 
the Veteran's left eye disorder and whether an increased 
rating is warranted.  

Moreover, the last VA examinations of the Veteran's lungs and 
left eye were performed in March 2007, which dates to over 
two years ago, and a more current examination would be 
helpful in deciding the Veteran's appeal, especially because 
he has recently complained of worsening symptoms of his 
asthma and left eye disorder.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
the previous VA examinations, the Board remands the issues on 
appeal for VA examinations in order to ascertain the current 
severity and etiology of these disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
complying  with the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, the letter should 
notify the Veteran that, to substantiate 
his claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his bronchial asthma and left 
eye disability and the effect the 
worsening has on his employment and daily 
life;

(B) if the Diagnostic Codes under which 
the disabilities are rated contain 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the bronchial asthma and eye 
disability and the effect of the worsening 
has on his employment and daily life (such 
as a specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to the 
Veteran.  

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Code(s), 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain all records of treatment for a 
skin disorder, bronchial asthma, and left 
eye disorder that the Veteran may have 
received at the VA medical center (VAMC).  
Further, contact the Veteran to identify 
all private physicians from whom he has 
received treatment for all the 
disabilities on appeal since discharge 
from service.  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  After the completion of the above, 
provide the Veteran with a VA dermatology 
examination, by an appropriate specialist, 
to assess the current nature, severity, 
and status of any skin disorder.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including complete copies 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examiner is asked to provide a 
detailed description of the symptoms of 
the Veteran's skin disability as seen 
during the examination, noting any 
disfigurement of the head, face, or neck; 
scars; or impairment of function.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has a current skin disorder, 
and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the skin disorder is associated 
with service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Also arrange for the Veteran to 
undergo a VA respiratory examination, by 
an appropriate specialist, to determine 
the current nature and severity of his 
service-connected bronchial asthma.  The 
claims file must be made available for 
review of his pertinent medical and other 
history, particularly records of any 
relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
provide pulmonary function test (PFT) 
results, including the percentage of 
predicted Forced Expiratory Volume in one 
second (FEV-1) and the percentage of 
predicted Forced Vital Capacity (FVC).  
The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

5.  Also arrange for the Veteran to 
undergo a VA examination of his left eye, 
by an appropriate specialist, to determine 
the current nature and severity, of his 
service-connected sub-retinal hemorrhage, 
left eye, traumatic, with edema of the 
macular area, representing fovealar 
macular retinitis.  The claims file must 
be made available for review of his 
pertinent medical and other history, 
particularly records of any relevant 
treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of the extent 
of impairment, if any, of visual acuity or 
field loss.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

6.  Readjudicate the Veteran's claim for 
service connection for a skin disorder, 
claim for a disability rating in excess of 
10 percent for bronchial asthma, and claim 
for a disability rating in excess of 10 
percent for sub-retinal hemorrhage, left 
eye, traumatic, with edema of the macular 
area, representing fovealar macular 
retinitis of unknown etiology, in light of 
the VA examinations and any additional 
evidence received since the April 2007 
supplemental statement of the case (SSOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




